Citation Nr: 0203696	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to May 
1969, September 1973 to February 1979 and June 1987 to 
September 1996 with an unverified period of active service 
from February 1971 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Albuquerque, New 
Mexico, which granted service connection for the veteran's 
left knee disability, and assigned it a 10 percent disability 
evaluation, effective October 1, 1996, and a January 1999 
decision which denied an increased evaluation for the 
veteran's right knee disability, evaluated as 10 percent 
disabling.

In September 2000, the Board remanded the matter for 
additional development.  Following the completion of the 
requested development, the case is now again before the Board 
for adjudication.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disorder is principally 
manifested by pain and crepitance on knee motion, a Baker 
cyst, slight limitation of motion, and characteristic 
radiographic changes.

3.  The veteran's right knee disorder is principally 
manifested by pain and crepitance on knee motion, slight 
limitation of motion, and characteristic radiographic 
changes.

4.  There is no ligamentous laxity or subluxation of either 
knee; and neither knee disorder is productive of more than 
mild impairment of function.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, and 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, and 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In the circumstances of this case, the Board finds that there 
has been substantial compliance with the requirements of the 
VCAA.  In this case, the veteran has been given notice of the 
laws and regulations pertaining to his increased rating 
claims.

Moreover, the veteran has been advised of the evidence that 
would support or help substantiate his claim in the rating 
decisions, statement and supplemental statements of the case, 
and in the September 2000 Board remand.  VA has also provided 
him with VA examinations and obtained all necessary evidence.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).

Law and Regulation.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The RO has rated both the veteran's left and right knee 
disability under 5010-5257.  In this decision, the Board will 
also consider DCs 5256, 5258, 5259, 5260, 5261 and 5262, 
based upon knee ankylosis, knee impairment, dislocation or 
removal of cartilage, limitation of motion, and impairment of 
the tibia and fibula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262.  
Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  Id.

As noted, historically, in August 1998, the veteran was 
granted service connection for a left knee disability, and a 
10 percent rating was assigned, effective October 1, 1996.  
That rating has remained in effect since that time.  In this 
decision, the Board is cognizant of the fact that this appeal 
arises from the veteran's dissatisfaction with his initial 
rating following the grant of service connection for his left 
knee disorder.  In such a case, the Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that the 
preponderance of the evidence of record is against a rating 
in excess of 10 percent for any distinct period during the 
appeal period.  With respect to the veteran's right knee 
claim, the Board notes that a January 1999 decision denied an 
increased evaluation for the veteran's right knee disability, 
also evaluated as 10 percent disabling.

Factual Background.  A November 1991 service medical record 
reflects the veteran's complaint of right knee pain and 
stiffness over the previous year.  An examination of both 
knees revealed normal ligaments, menisci, and no effusion, 
edema or tenderness.  The assessment was of patellofemoral 
pain syndrome.  An undated service medical record also 
reflects sporadic pain in the knees.  No treatment was given.  
An April 1996 service medical record reflected swollen or 
painful joints, unspecified.  An August 1996 service medical 
record showed that the veteran complained of a right knee 
injury, which occurred while on a physical training run.

At the time of his post-service December 1996 VA examination, 
the veteran indicated that he began having pain in both knees 
in 1971.  The veteran reported no history of acute trauma, 
fractures or dislocations.  He reported having been examined 
by military physicians, who were not able to identify the 
etiology of the pain in both knees, and who prescribed an 
analgesic for the pain.  The veteran stated that in spite of 
this treatment, he continued to have daily pain in both 
knees, particularly in the right knee.  He reported increased 
pain on prolonged standing and walking, and when attempting 
to do any running, jogging or squatting.  The veteran 
indicated that he took Tylenol Extra Strength, and that the 
pain had increased over the previous few months.

Examination of the right knee revealed that flexion and 
extension was limited to 130 degrees.  Crepitations were 1+, 
and no effusions or atrophy of the quadriceps muscles were 
noted.  There was no laxity of the joint, and minimal pain on 
motion.  Examination of the left knee revealed that flexion 
and extension was limited to 125 degrees.  Crepitations were 
2+, and here was no effusion or atrophy of the quadriceps 
muscles.  There was no laxity of the joint, and minimal pain 
on motion.  X-rays taken of both knees were negative.

A July 1997 outpatient record from the William Beaumont Army 
Medical Center reflects the veteran's complaints of 
difficulty when arising from a bending position due to 
bilateral knee pain.  He reported that he had decided not to 
go running any more.  The impression was of probable 
traumatic arthritis of the knees.  A subsequent outpatient 
record from the William Beaumont Army Medical Center, dated 
in August 1997, indicates that upon examination, both knees 
were tender to palpation at the medial aspect.  The veteran 
had a full range of motion bilaterally and no crepitus.  The 
impression was of osteoarthritis of both knees, and the 
veteran was given Ibuprofen.

A report of a December 1998 VA orthopedic examination 
reflects that the veteran had been complaining of bilateral 
knee pain since 1994, off and on.  The veteran complained of 
a worsening of his symptoms when the weather became cold.  He 
reported not taking any pain medication, but using a heating 
pad or an ice pack as needed, which provided temporary 
relief.  The veteran worked as a substitute teacher, and his 
condition did not interfere with his job, although it 
prevented him from running.  He reported never having any 
injections or arthroscopy to his knees.  Physical examination 
revealed a full range of motion of the lower extremities and 
bilateral knee crepitation.  No evidence of acute arthritis 
or fluid to the knee joints was found.  X-rays showed minimal 
degenerative changes bilaterally, and the diagnosis was of 
bilateral knee osteoarthritis.  

At the time of his March 2001 VA orthopedic examination, the 
veteran stated that he had frequent pain in the left knee, 
particularly when arising from a sitting position, driving, 
and after prolonged standing and walking.  He noted grinding 
in that knee when kneeling or arising from a sitting 
position.  He also reported occasional "giving way" of the 
left knee, and that the knee occasionally swelled.  The 
veteran took Motrin every morning, and did not use orthotic 
devices, a cane or crutches.  

Upon objective examination, both the left and right knees 
flexed to 124 degrees and extended to 0 degrees, with pain 
beyond 100 degrees.  The veteran walked with a normal gait 
and there was no deformity of either knee, and both were 
normally aligned.  There was no ligamentous laxity or 
subluxation noted in either knee, the patellar entrapment 
sign was positive, the Mcmurray sign was absent, and there 
was patellofemoral crepitance on active movement in both 
knees.  There was a 2-centimeter Baker's cyst in the 
popliteal fossa of the left knee.  Radiograms of both knees 
showed mild subchondral sclerosis of the medial tibial 
plateau, slight decrease in the articular plateau, with 
slight decrease in the articular cartilage thickness of the 
medial compartment.  Medial cartilage thickness in the left 
knee was 4.4 mm, with left lateral cartilage thickness of 6.0 
mm.  Medial cartilage thickness in the right knee was 4.8 mm 
with right lateral cartilage thickness of 5.6mm.  No 
osteophytes were shown in the left knee, and a minute 
osteophyte was found in the right knee at the superior pole 
of the patella.  

The examiner provided the following opinion:  "[The 
veteran's] impairment of function of the right and left knees 
caused mild weakening of movement and mild excess 
fatigability, but does not cause incoordination.  There is 
mild impairment of function due to pain."

Analysis.  After reviewing the evidence on file, it is the 
conclusion of the Board that an increased rating is not in 
order for either the veteran's left knee disability or the 
right knee disability.  The current ratings contemplate 
slight knee impairment.  Considering the factors as 
enumerated in the applicable rating criteria, the Board finds 
that the evidence does reflect that a greater than 10 percent 
rating for either knee disability is warranted.  The most 
recent medical records do not reveal objective clinical 
evidence of deformity, laxity of the left knee, subluxation, 
lateral instability, non-union, loose motion, malunion, or 
atrophy.  In addition, there was no incoordination noted with 
respect to either knee, although the veteran had mild 
weakening of movement and mild fatigability.  Each knee is 
principally manifested by evidence of arthritic changes with 
pain and limitation of motion.  VA examination in December 
1996 revealed only slight limitation of motion.  When the 
veteran was seen at a military medical facility in July 1997, 
it was reported that he had full range of motion bilaterally.  
VA examination in December 1998 revealed full range of 
motion.  Most recently, VA examination in March 2001 revealed 
only slight limitation of motion, with pain beyond 100 
degrees of flexion.  As noted above, under DC 5260 a 10 
percent evaluation is provided when flexion is limited to 45 
degrees.  However, even though the limitation of motion of 
the knee joints is noncompensable under DC 5260, a rating of 
10 percent is warranted for each knee joint under DC 5003.  
As the clinical findings do not support a compensable rating 
based on limitation of motion, even taking into account the 
function impairment caused by pain, a rating in excess of 10 
percent is not warranted for either knee based upon arthritis 
with limitation of motion.

As noted above, neither subluxation nor lateral instability 
has been reported for either knee.  Accordingly, a separate 
rating under DC 5257 is not warranted.  While there is 
crepitus noted, that would be contemplated in the current 
rating for limitation of motion and knee impairment.  There 
is no muscle atrophy or other functional limitation described 
which would provide for a higher rating.

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of either the 
right or left knee.  Ankylosis is defined as stiffening or 
fixation of a joint.  On the most recent VA examination, he 
had flexion of both knees to 124 degrees (with 0-140 degrees 
considered anatomically normal).  Therefore, the Board can 
find no basis under DC 5256 to grant the veteran a higher 
than 10 percent evaluation.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into either joint on which to base a rating higher 
than 10 percent under DC 5258.  In addition, the Board notes 
that no more than a 10 percent rating is available under DC 
5259.

In evaluating the veteran's disabilities, the Board notes 
that there is no clinical evidence supporting a finding of 
nonunion or malunion of the tibia and fibula under DC 5262.  
Therefore, the Board is unable to grant a higher evaluation 
under DC 5262.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis on which to assign a 
higher rating.  Significantly, as noted above, there is no 
basis under the schedular criteria for a rating higher than 
the currently assigned 10 percent under DCs 5256, 5257, 5258, 
5259, 5260, 5261, or 5262.  As noted above, the most recent 
VA examination revealed no ankylosis, no recurrent 
subluxation or lateral instability, no dislocated or removed 
cartilage, no limitation of motion, or impairment of the 
tibia and fibula.  Accordingly, the Board finds that the 
functional limitation due to pain is contemplated in the 
current assigned 10 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
etc., are not shown.

The Board has considered the veteran's statements that his 
left and right knee disabilities are worse than currently 
evaluated.  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that both his left knee disability and his right 
knee disability warrant no more than a 10 percent evaluation 
each.


ORDER

An evaluation in excess of 10 percent for the veteran's left 
knee disorder is denied.

An evaluation in excess of 10 percent for the veteran's right 
knee disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

